DETAILED ACTION
1.	Applicant's amendment filed on November 11, 2021 has been entered.  Claims 1-20 are pending.  Claims 3 and 11 are cancelled by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Donald J. O’Brien on January 31, 2022.
The application has been amended as follows:
CLAIMS:
Please replace claim 1 as follows:
1. (Currently Amended) A computer-implemented method for identifying network risk, comprising:
determining that a computing device has created a new connection to a network;
determining a public internet protocol (public IP) address of an exit point used by the network;
determining a reputation rating of the network based on the public IP address of the exit point; 
generating a risk report comprising the reputation rating, and a selectable interface that terminates the new connection to the network in response to a selection of the selectable interface; and
terminating the new connection to the network based on the reputation and a predetermined reputation threshold.

Please replace claim 18 as follows:
18. (Currently Amended) A system comprising:
a computer processing circuit; and
a computer-readable storage medium storing instructions, which, when executed by the computer processing circuit, are configured to cause the computer processing circuit to perform a method comprising:
determining that a computing device has created a new connection to a network;
determining a public internet protocol (public IP) address of an exit point used by the network;
determining a reputation rating of the network based on the public IP address of the exit point;
generating a risk report comprising the reputation rating, and a selectable interface that terminates the new connection to the network in response to a selection of the selectable interface;
terminating the new connection to the network based on the reputation and a predetermined reputation threshold.
Please cancel claim 2 and 19.
Response to Argument
4.	Applicant’s arguments filed November 11, 2021 have been fully considered and are persuasive with the Examiner’s Amendment above.
Allowable Subject Matter
5.	Claims 1, 4-10, 12-18, and 20 are allowed for the reasons argued by Applicants on pages 6-10 of Remarks, filed November 11, 2021 and Interview Summary conducted on January 31, 2022, and as well as the Examiner’s Amendment above .  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Visbal; Alexander (US 8832832 B1) discloses Systems and methods are presented for generating a threat score and a usage score of each of a plurality of IP addresses. The threat score may be determined based on quantity 
The prior art of record Deerman; James Robert et al. (US 7782902 B2) discloses a method and system are described for resolving problems created by implementing multiple networks using private IP addresses and layer two tunneling protocols is described. A network processing system is operable to map flows from private IP addresses and ports on layer two tunneling protocol networks to public IP addresses and ports using the private IP addresses and ports and identifiers for the layer two tunneling protocol network. The network processing system uses its own public IP addresses and ports to anchor the traffic from the private network and performs the required mapping to pass traffic between the public and private networks.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Visbal; Alexander (US 8832832 B1), and further in view of Deerman; James Robert et al. (US 7782902 B2), do not disclose these specific limitations of determining a reputation rating of the network based on the public IP address of the exit point; generating a risk report comprising the reputation rating, and a selectable interface that terminates the new connection to the network in response to a selection of the selectable interface; terminating the new connection to the network based on the reputation and a predetermined reputation threshold (emphasis added), as set forth in claim 1, similar to claims 10 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        February 03, 2022